uli sey hy department of the treasury internal_revenue_service washington d c contact person id number telephone number jt e0 b date may employer_identification_number legend w o o m dear sir or madam this is in response to a letter from your authorized representative requesting rulings on your behalf regarding the tax consequences associated with the reorganization of the operations of a tax-exempt integrated healthcare system you have stated that a is exempt from federal_income_tax under sec_501 of the internal_revenue_code and has operated a hospital under the sponsorship of a religious congregation a different religious congregation and its multi-tiered system b has recently assumed sponsorship of a member is a holding_company e within this structure a’s sole corporate you have stated that a recently entered into a joint operating_agreement with c another tax-exempt hospital located in its geographic area which resulted in the formation of d to oversee and direct the activities of and services of aand c dis exempt from federal_income_tax under sec_501 of the code you have stated that for various reasons a new campus was purchased for a and a new hospital facility has been constructed on that campus and is about to open in contemplation of this opening d concluded that significant efficiencies would result if the activities conducted on the campuses of a and c could be conducted within a single corporate entity d has proposed an alternative operating structure in contrast to an alternative corporate structure upon completion of the new a facility the facility and the equipment located therein will be leased to c which will then operate and control the business of the new a facility as well as the c facility c will be the provider of all services at both facilities you have stated that from a corporate standpoint a and c will continue to function in the same manner as they have done in the past under the coordinated oversight and direction of d a will continue to have its own board_of directors which will be appointed by e whereas a’s activities previously consisted of operating a hospital you have stated that its activities will now consist of owning and leasing a hospital facility in support of the overall charitable purposes of d you have requested the following rulings in connection with the transaction described above the proposed alternative operating structure including the lease by a to c of a’s assets will not adversely affect a’s tax-exempt status under sec_501 of the code under the proposed alternative operating structure a will continue to be classified as a nonprivate foundation but will be reclassified as a supporting_organization under sec_509 and the rental income to be received by a pursuant to the lease as well as any operating income to be allocated to a will not result in unrelated_business_taxable_income to a under sec_511 through sec_501 of the code provides an exemption from federal_income_tax for organizations described in sec_501 including organizations that are organized and operated exclusively for charitable educational or scientific purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense revrul_69_545 1969_2_cb_117 acknowledges that the promotion of health is a charitable purpose within the meaning of sec_501 of the code revrul_78_41 1978_1_cb_148 provides in part that a_trust operated by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes under sec_501 integral part of the hospital performing a function that the hospital could do directly it was held that the trust was operating as an sec_509 of the code provides that a supporting_organization of an organization described in sec_509 or sec_509 is not a private_foundation sec_509 of the code requires that a supporting_organization be organized and at all times thereafter operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or sec_509 of the code requires that a supporting_organization be operated supervised or controlled by or in connection with one or more organizations described in sec_509 or sec_509 of the code requires that a supporting_organization not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_1_509_a_-4 of the regulations states that sec_509 of the code sets forth three different types of relationships one of which must be met in order to meet the requirements of the subsection one of those requirements is operated supervised or controlled by one or more publicly supported organizations sec_1_509_a_-4 of the regulations provides that in the case of supporting organizations which are supervised or controlled by one or more publicly supported organizations the distinguishing feature is the presence of a substantial degree of direction by the publicly supported organizations over the policies programs and activities of the supporting_organization such as the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_513 defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_1_513-1 of the regulations provides in part that a trade_or_business is related to exempt purposes only where the conduct of the business activities has a causal relationship to the achievement of exempt purposes and it is substantially related for the purposes of sec_513 only if the causal relationship is a substantial one thus for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of exempt purposes sec_514 requires unrelated_business_income attributable to debt-financed_property to be included within the calculation of an organization’s unrelated_business_taxable_income awill not adversely affect its tax exempt status under sec_501 of the code by the proposed transaction as it will perform essential services for d nonprivate foundation status under sec_509 of the code as it meets the requirements of sec_509 b and c the rental income to be received by a pursuant to the lease as well as operating income to be allocated to a will not result in unrelated_business_taxable_income to a a qualifies for accordingly based on all the facts and circumstances described above we rule the proposed alternative operating structure including the lease by a to c of a’s assets will not adversely affect a’s tax-exempt status under sec_501 of the code under the proposed alternative operating structure a will continue to be classified as a nonprivate foundation but will be reclassified as a supporting_organization under sec_509 and the rental income to be received by a pursuant to the lease as well as any operating income to be allocated to a will not result in unrelated_business_taxable_income to a under sec_511 through these rulings are based on the understanding that there will be no material changes in the facts upon which they are based these rulings do not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described please keep a copy of these rulings in your permanent records sincerely signed marvin friedlander marvin friedlander manager exempt_organizations technical group
